Title: From Thomas Jefferson to Benjamin H. Latrobe, 6 March 1803
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


          
            Dear Sir
            Washington Mar. 6. 1803.
          
          The letter in which this is inclosed being a public one, and to be produced whenever necessary as a voucher, I have thought it would be useful to add a word in one of a private & friendly nature. from the sum of 50,000 D. we shall take between 5, & 10,000. for covering the North wing of the Capitol & the President’s house. the residue of 40. to 45,000. D. will be employed in building the South wing as far as it will go. I think it will raise the external walls to the uppermost window-sills, being those of the entresols; and I have no doubt Congress at their next session will give another 50,000. D. which will compleat that wing inside & out in the year 1804. before that period the repairs of their frigates will become so threatening that I have no doubt they will come into the proposition of the dry dock to rescue themselves from heavier calls. I mention these things to shew you the probability of a pretty steady employment of a person of your character here, tho’ the present job has the appearance of being for the present season only, say of 8. or 9. months; and that your being in possession of the post will put all other competitors out of the question. should you think proper to undertake it, if you come here on a flying trip as suggested in my other letter, you can advise with mr Monroe, who will set into motion whatever you may desire; and if you can be here finally the first week in April, you will then find me here, & every thing may be put under full sail for the season. Accept my best wishes & respects.
          
            Th: Jefferson
          
          
            P.S. I think a great quantity of sheet iron will be wanting.
          
        